DETAILED ACTION
1.	This office action is a response to communication submitted on 06/08/2021.
Information Disclosure Statement
2. 	The information disclosure statement(s) (IDS) submitted on 03/30/2021 and 02/18/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
3. 	Claims 1-24 are presented for examination.
Claim Rejections — 35 USC § 112
4. 	The following is a quotation of 35 U.S.C. 112(b):
5. 	Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AlA the applicant regards as the invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1, 11, 21 and 22-24 recite “producing one or more sinusoidal patterns of varying voltage substantially without noise or saturation; and determining positions of the rotor from linear portions of the of the sinusoidal’; AND/OR, “produces a substantially sinusoidal signal of varying voltage substantially without noise and/or saturation, thereby allowing an angular position of the rotor relative the substrate to be determined from linear portions of the sinusoidal signal without requiring use of an encoder’; AND/OR, “configured to determine a displacement of the motor from a voltage signal from the one or more sensors without requiring use of a hardware encoder or position-based sensor and/or without noise-reduction or filtering of the signal”; AND/OR, “wherein the plurality of magnets extend a distance beyond the magnetic core of the rotor such that the signal from the one or more sensors is substantially without noise’.
It is noted that the claims attempt to define the subject matter, (produce a determination of an angular position or displacement … a substantially sinusoidal signal of varying voltage substantially without noise and/or saturation and/o filtering is attained), in terms of a result without structural correlation and essential data of how the a substantially sinusoidal signal of varying voltage substantially without noise and/or saturation and/o filtering is taken from linear portions of the sinusoidal signal/patterns. It is unclear if these noise and/or saturation and/o filtering is taken out merely by means of Hall Sensor characteristics or if there a particular position or function in relation to the sensors to make determination of the angle/displacement and relation and explanation of how the distance of the rotor and magnets are related the noise or how the noise is suppressed by the distance”.
Claim 8 recites “zero-crossing detection of the analog voltage patterns”, however it is unclear how this detection is performed, the claim attempts to define the subject matter in terms of a result without structural correlation and essential data of how is detected.
Thus, features regarding producing one or more sinusoidal patterns of varying voltage substantially without noise or saturation; and determining positions of the rotor from linear portions of the of the sinusoidal, will be interpreted as the use of Hall Sensors.
Claim Rejections – 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8. 	Claims 1-5, 7, 11-15, 17 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Shukuri et al. (US 20030057781 A1) in view of BERNARD et al. (US 20090292501 A1).
In regards to claims 1, 11 and 21-22, Shukuri shows (Figs. 1A-6A) a DC electric motor comprising:
a stator mounted to a substrate (Pars. [0037]-[0038]), the stator comprising a coil assembly having a core of magnetic material and electrical windings, the coil assembly having an outside diameter, a proximal extremity, and a distal extremity (shown as part of the DC electric motor in Figs. 1A-6A);
a rotor (i.e. 5) mounted to the stator (i.e. 1), the rotor comprising permanent magnets (i.e. 5) mounted to a cylindrical skirt (i.e. external surface of 5), the rotor having an outside diameter (i.e. external diameter of 5), an inside diameter (i.e. internal diameter of 5), and a distal edge, wherein the permanent magnets extend beyond the distal extremity of the core (see Fig. 1A-6A); and one or more sensors (i.e. 8 or 111) mounted to the substrate (i.e. 10) adjacent the permanent magnets (5);
wherein during operation of the motor, passage of the permanent magnets over the one or more sensors (8 or 11) produces a substantially sinusoidal signal of varying voltage (implicit as halls sensor natural phenomena since magnetic field output will be sinusoidal that varies its output voltage in response to a magnetic field),
and/or a processor module communicatively coupled with the one or more sensors (i.e. pars. [0008] and [0090]) and configured to determine a displacement of the motor from a voltage signal from the one or more sensors without requiring use of a hardware encoder or position-based sensor (i.e. without encoder since a Hall sensor is employed, par. [0055])
Shukuri does not explicitly to produces a substantially sinusoidal signal of varying voltage substantially without noise and/or saturation, thereby allowing an angular position of the rotor relative the substrate to be determined from linear portions of the sinusoidal signal without requiring use of an encoder, and/or wherein the one or more sensor(s) includes at least two sensors distributed along a path of the plurality of magnets such that the linear portions of the sinusoidal signals from adjacent sensors of the at least two sensors intersect so as to provide increased resolution and granularity of the combined linear portions of the signals for determination of motor displacement, wherein the plurality of magnets extend a distance beyond the magnetic core of the rotor such that the signal from the one or more sensors is substantially without noise.
However, based on the lack of clarity (subject to 112b), BERNARD further discloses a motor system comprising one or more linear Hall effect sensors (i.e. CA1- CA3, Fig. 1) that to produces a substantially sinusoidal signal of varying voltage (Implicit as Hall sensor natural characteristic) substantially without noise and/or saturation, thereby allowing an angular position of the rotor relative the substrate to be determined from linear portions of the sinusoidal signal without requiring use of an encoder (i.e. the angular position detection includes means for generating, from linear combinations of said first signals, at least first and second sinusoidal signals, such that the linear portions of the sinusoidal signals from adjacent sensors of the at least two sensors intersect so as to provide increased resolution and granularity of the combined linear portions of the signals for determination of motor displacement (see Fig. 4), wherein the plurality of magnets extend a distance beyond the magnetic core of the rotor such that the signal from the one or more sensors is substantially without noise (see Figs. 1-4 and pars. [0034], [0036], [0045], [0048,] [0058], [0088], [0097)).
Thus, given the teaching of BERNARD, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Shukuri to produces a substantially sinusoidal signal of varying voltage substantially without noise and/or saturation by means of the Hall sensors and determining angular position from linear portions of the sinusoidal signal without requiring use of an encoder, in order to suppress harmonics, consequently improving the system reliability and efficiency.
In regards to claims 2 and 12, Shukuri shows (Figs. 1A-6A) wherein the one or more sensors mounted to the substrate are positioned relative the extended edge of the permanent magnets, with a clearance from the extended edge of the permanent magnets to the one or more sensors sufficient to provide a voltage of from about 2 to about 5 volts DC without noise and/or saturation (see par. [0039]).
In regards to claims 3 and 13, Shukuri shows (Figs. 1A-6A) wherein the extended edge of the permanent magnets extend beyond the distal extremity of the coil assembly by about 1 mm or more (see pars. [0033)).
In regards to claims 4 and 14, Shukuri shows (Figs. 1A-6A) wherein the one or more sensors (8) are linear Hall-effect sensors, spaced apart by a common arc length along an arcuate path of the rotor (pars. [0035], [0055)).
In regards to claims 5 and 15, Shukuri shows (Figs. 1A-6A) comprising an even number of permanent magnets evenly spaced around the cylindrical skirt with adjacent magnets exhibiting opposite polarity at the distal edge of the skirt (details shown in Figs. 1A and 6A).
Shukuri does not show three Hall-effect sensors, each Hall-effect sensor producing a voltage varying in a substantially sinusoidal pattern, the three patterns phase- shifted by about 5 120 degrees when the motor is in operation.
However, BERNARD further shows three Hall-effect sensors (CA1-CA3), each Hall-effect sensor producing a voltage varying in a substantially sinusoidal pattern (natural characteristic of Hall sensors output), the three patterns phase- shifted by about 120 degrees when the motor is in operation (sensors are placed at 120 degrees, par. [0036)).
Thus, given the teaching of BERNARD, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Shukuri to provide sensors placed at 120 degrees from each other so the electrical signals generated by these sensors are phase-shifted by about 120.degree and for reduction of harmonics, consequently improving the system reliability and efficiency.
In regards to claims 7 and 17, BERNARD further shows (in the graphs) wherein intersections of adjacent sinusoidal patterns define linear portions of the patterns (see Figs, 2 and 3 and pars. [0035] and [0040)]).

9. 	Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shukuri et al. (US 20030057781 A1) in view of BERNARD et al. (US 20090292501 A1) and further in view of Uda et al. (US 20060016427 A1).
In regards to claims 6 and 16, Shukuri as modified by BERNARD does not show comprising twelve magnets and three linear Hall-effect sensors spaced at increments of forty degrees of mechanical rotation.
However, Uda shows comprising twelve magnets (Fig. 3B) and three linear Hall- effect sensors (65) spaced at increments of forty degrees of mechanical rotation (par. [0094)).
Thus, given the teaching of Uda, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Shukuri as modified by BERNARD to design the motor to employ twelve magnets and three linear Hall-effect sensors spaced at increments of forty degrees of mechanical rotation to generate an electromotive force upon sensing the magnetic field generated by permanent magnets 34 that are arranged in a number of twelve, and to produce output signals in response to the density of the magnetic flux that intersects them.

10. 	Claim 8-10, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shukuri et al. (US 20030057781 A1) in view of BERNARD et al. (US 20090292501 A1) in view of Uda et al. (US 20060016427 A1) and further in view of Liu et al. (US 20150295525 A1).
In regards to claims 8, 10, 18 and 20, Shukuri does not disclose (Figs. 1A-6A) wherein the substrate is a printed circuit board(PCB) comprising circuitry enabling analog-to-digital conversion (ADC) of voltage values in the defined linear portions of the patterns, and zero-crossing detection of the analog voltage patterns and/or wherein the circuitry is implemented in a programmable system on a chip (PSOC).
BERNARD further shows comprising (Fig. 4) circuitry enabling analog-to-digital conversion (i.e. 212) of voltage values in the defined linear portions of the patterns (see element 201 which provide linear portions shown in Figs. 2-3).
Shukuri as modified by BERNARD and Uda does not disclose zero-crossing detection of the analog voltage patterns.
However, Liu further shows a Brushless Motors with Linear Hall Sensors (Figs. 1A-1C) wherein the output signals from linear Hall sensors B 1214 and C 1216 can be fed into the zero-crossing detection module 1220 where the zero-crossing points of each of the analog output signals can be detected (pars. [0089]) and wherein data processing apparatus" encompasses all kinds of apparatus, devices, and machines for processing data, including by way of example a programmable processor, a computer, a system on a chip, or multiple ones, or combinations, of the foregoing. The apparatus can include special purpose logic circuitry, e.g., an FPGA (field programmable gate array) or an ASIC (application specific integrated circuit).
Thus, given the teaching of Liu, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Shukuri as modified by BERNARD to provide the substrate as a printed circuit board or CHIP for size reduction purposes and to perform zero-crossing detection of the analog voltage patterns to control the commutation of the motor and the motor position counter based on an increased number of Hall state transitions in a finer position resolution.
In regards to claim 9, Shukuri as modified by BERNARD, Uda and Liu does not explicitly disclose wherein the circuitry employs an 1 1 -bit analog to digital converter (ADC), producing 2048 equally-spaced digital values for each linear portion of the patterns.
However, BERNARD discloses an A/D converter as part of the process for producing digital values for each linear portion of the patterns (i.e. from 201, Fig. 4).
The fact that the Liu does not explicitly specify that the ADC has a characteristic of an 11 -bit producing 2048 equally-spaced digital values is merely a matter of design choice and does not have any patentable weight, since it is well know the use of ADC converter with particular designed/built characteristics for a the intended use for providing different resolution, i.e. lower or higher resolution.
Thus, given the teaching of Liu, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Shukuri as modified by BERNARD to provide a 11bit ADC to control the commutation of the motor and the motor position counter based on an increased number of Hall state transitions in a higher position resolution.
Related Prior Arts
11.	The following related prior arts made of record are considered pertinent to applicant’s disclosure to further show the general state of the art and may be applied alone or in combination for rejection of the claims.
US 6522130 B1 discloses method for controlling a brushless electric motor having a rotor, at least one sense element with a plurality of magnetic poles, and at least first and second Hall effect sensors mounted 90 electrical degrees apart to measure magnetic flux from the magnetic poles in a direction tangential to the sense element, wherein one of a) the sense element and b) the first and second sensors is mounted in a fixed relationship with the rotor, comprising the steps of: measuring magnetic flux tangential to the at least one sense element using the at least first and second sensors and outputting a corresponding measurement signal for each at least one first and second sensor; using the measurement signals to decode a rotational position of the rotor; and controlling the motor based on the decoded rotor position.
US 20070176568 A1 discloses methods and devices for determining the position and/or angular orientation of a rotating shaft. Exemplary features include a sensor module and a position determination module. Sensor module may include a plurality of Hall Effect devices (HEDs) arranged at a specified angular separation to produce a signal in response to rotation of the shaft. Position module may be responsive to sensor module to produce a converted signal, determine an error term, and produce a position estimate. Converted signal may be produced by processing the HED signals into sinusoidal reference signals having offset scale and amplitude scale factors. Error term may be determined by processing the converted signals to produce an estimated position signal. Position estimate may be produced by processing the error term. Refined position measurement may be achieved by iterative elimination of regressive differences between position estimates with minimization of absolute magnitude of error term.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L CARRASQUILLO whose telephone number is (571)270-7879. The examiner can normally be reached on Monday to Friday (9am to 5pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JORGE L CARRASQUILLO/Primary Examiner Engineer, Art Unit 2846